DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Response to Amendment
2. The Request for Continued Examination dated 6/17/2022 has been entered. Claims 1-6, 8-17 and 19-20 are pending. Claims 15 and 19 will be examined in light of the examiner’s amendment authorized by attorney of record, Paul Kroon, on 3/7/2022. Accordingly, claims 1-6, 8-17 and 19-20 have been examined herein.  
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 6/17/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward,  in view of Miwa (US Patent 5647092) and further in view of Weiburg et al. (US Patent 9801510), hereinafter Weiburg.
Regarding claim 1, Woodward teaches a surface cleaning apparatus (fig. 1), comprising: 
an upper portion including a handle (cleaning machine 10 is being interpreted as the upper portion including a handle 16); 
a suction motor (col. 3, lines 15-16); and 
a surface cleaning head pivotably connected to said upper portion (fig. 2, col. 3, lines 43-47), said surface cleaning head including: 
a vacuum inlet fluidly coupled to said suction motor (fig. 2, suction nozzle means 44; col. 3, lines 59-62); 
an agitation chamber (see Woodward’s annotated fig. 2 below) fluidly coupled to said vacuum inlet (fig. 2); 

    PNG
    media_image1.png
    371
    479
    media_image1.png
    Greyscale

a rotating agitator (brush 48 is rotated by belt 68) at least partially disposed within said agitation chamber (fig. 2); and 
an air-agitation blower assembly comprising: 
at least one air-agitation blower (compressor 52 and motor 50) configured to generate a pressurized air flow (col. 4, lines 32-36), said at least one air-agitation blower including: 
an air pump (compressor 52); and 
an air-agitation motor (motor 50) drivingly connected to said air pump -(shaft 54 drives air compressor 52; col. 3, lines 54-56), said air- agitation motor being independent from said suction motor (figs. 1 and 2); and 
at least one discharge nozzle (fig. 2, orifice 82 of jet stream means 46) fluidly coupled to said air pump (col. 4, lines 32-36) and configured to discharge said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator (fig. 2, col. 4, lines 21-36; the orifice 82 of the jet stream means is capable of discharging said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator). 
	Woodward does not explicitly teach at least one discharge nozzle disposed behind said rotating agitator, wherein said rotating agitator is driven by a rotational drive motor which is separate from said air-agitation motor.
	However, Miwa teaches a recirculating type cleaner with multiple embodiments. Miwa’s embodiment of fig. 12 teaches a cleaner having a rotary power brush 55 driven by motor 66, a suction tube 1T, and two agitation nozzles 21A1 and 21A2, wherein the nozzle 21A1 is provided on the forward side of the rotary power brush and the nozzle 21A2 is provided on the rearward side of the rotary power brush. The air tube 2T is selectively communicated with either the nozzle 21A1 or the nozzle 21A2 via selector valve 38 depending on the sweeping direction so that air may be discharged through nozzle 21A1 during the leftward sweeping stroke (forward) and through the nozzle 21A2 during the rightward sweeping stroke (backward). Additionally, the rotary power brush is rotated by motor 66 in a direction during the leftward sweeping stroke and is reversely rotated during the rightward sweeping stroke (col. 11, lines 17-38). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward to incorporate the teachings of Miwa to provide two agitation air nozzles, wherein one nozzle is located in front of the brushroll (of Woodward) and the second nozzle is located behind the brushroll (of Woodward), wherein the nozzles direct air towards the brushroll. Additionally, it would have been obvious to selectively control the air flow to the nozzles in order to provide air to the front nozzle when moving the surface cleaning head in the forward direction and alternatively, provide air to the rear nozzle (of Miwa) when moving the surface cleaning head in the rearward direction. Doing so would agitate the debris of the cleaning surface (such as carpet) and direct the agitated debris towards the suction nozzle (of Woodward) and rotating brushroll (of Woodward) not only when the surface cleaning head (of Woodward) moves in the forward direction, but also when the surface cleaning head moves in the rearward direction, which results in more thorough cleaning of the cleaning surface (such as carpet). 
	Woodward in view of Miwa does not explicitly teach wherein said rotating agitator is driven by a rotational drive motor which is separate from said air-agitation motor.
	However, Weiburg teaches a vacuum system and device which includes an air blowing portal 428 supplied by vacuum compressor motor 450 and a rotary bar 432 driven by a rotary bar motor 430 (fig. 2). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward in view of Miwa to incorporate the teachings of Weiburg to provide a rotational drive motor for rotating the rotating agitator and a separate air agitation motor for supplying the agitation air nozzles. Including a rotational drive motor which is separate from the air agitation motor would allow the rotating brush (of Woodward) to be rotated by the rotational drive motor in a first direction during the forward motion of the surface cleaning head (of Woodward) and rotated in a second direction during the rearward motion of the surface cleaning head (as taught by Miwa) in order to manipulate the cleaning surface (such as carpet) in phase with the selected nozzle, which would lead to more thorough cleaning of the cleaning surface (such as carpet) as taught by Miwa (fig. 12 of Miwa). 
	Regarding claim 2, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 1. Additionally, Woodward in view of Miwa and further in view of Weiburg teaches wherein said surface cleaning head further includes at least one wheel disposed proximate a rear portion of said surface cleaning head (Woodward fig. 2, Woodward in view of Miwa and further in view of Weiburg teaches wherein said surface cleaning head (of Woodward) further includes at least one wheel (Woodward, fig 2, wheel 38) disposed proximate a rear portion of said surface cleaning head (Woodward, fig. 2)).  
Regarding claim 3, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 2. Additionally, Woodward in view of Miwa and further in view of Weiburg teaches wherein said at least one discharge nozzle is located generally between said rotating agitator and said at least one wheel (Woodward in view of Miwa and further in view of Weiburg teaches a nozzle located in front of the rotating agitator (of Woodward) and a nozzle located behind the rotating agitator. The nozzle located behind the rotating agitator is located generally between said rotating agitator and said at least one wheel (of Woodward)).  
Regarding claim 4, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 2. Additionally, Woodward in view of Miwa and further in view of Weiburg teaches wherein said at least one discharge nozzle is configured to direct said debris generally away from said rear portion of said surface cleaning head (Woodward in view of Miwa and further in view of Weiburg teaches a nozzle located in front of the rotating agitator (of Woodward) and a nozzle located behind the rotating agitator. The nozzle located behind the rotating agitator is configured to direct said debris generally away from said rear portion of said surface cleaning head (of Woodward)).  
Regarding claim 5, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 2. Additionally, Woodward in view of Miwa and further in view of Weiburg teaches wherein said at least one discharge nozzle is disposed behind said vacuum inlet (Woodward in view of Miwa and further in view of Weiburg teaches a nozzle located in front of the rotating agitator (of Woodward) and a nozzle located behind the rotating agitator. The nozzle located behind the rotating agitator is disposed behind said vacuum inlet (of Woodward)).  
Regarding claim 6, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 1. Additionally, Woodward in view of Miwa and further in view of Weiburg teaches wherein said agitation chamber (of Woodward) includes a dirty air inlet (see Woodward’s annotated fig. 2 below) and said rotating agitator (of Woodward) is partially disposed through said dirty air inlet (see Woodward’s annotated fig. 2 below), 

    PNG
    media_image2.png
    451
    607
    media_image2.png
    Greyscale

wherein said at least one discharge nozzle is further disposed behind said dirty air inlet (Woodward in view of Miwa and further in view of Weiburg teaches a nozzle located in front of the rotating agitator (of Woodward) and a nozzle located behind the rotating agitator. The nozzle located behind the rotating agitator is disposed behind the dirty air inlet (of Woodward)).  
Regarding claim 8, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 1. Additionally, Woodward in view of Miwa and further in view of Weiburg teaches wherein said surface cleaning head (of Woodward) further includes at least one plenum (see Woodward’s annotated fig. 4 below) fluidly coupled between said air pump and said at least one discharge nozzle (Woodward in view of Miwa and further in view of Weiburg teaches the plenum (of Woodward) is fluidly coupled between said air pump (of Woodward) and the nozzle located behind the rotating agitator (of Woodward) via a nipple 84 (col. 4, lines 29-32 (of Woodward))).  

    PNG
    media_image3.png
    518
    613
    media_image3.png
    Greyscale

Regarding claims 9 and 10, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 8. However, Woodward in view of Miwa and further in view of Weiburg does not explicitly teach wherein a ratio (A/a) of a cross-sectional area (A) of said at least one plenum to a cross-sectional area (a) of said at least one discharge nozzle is greater than or equal to 4:1, wherein said ration (A/a) is greater than or equal to 5:1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Woodward in view of Miwa and further in view of Weiburg to have a ratio of cross-sectional area of said at least one plenum (of Woodward) to a cross sectional area of said at least one discharge nozzle (of Woodward) of greater than or equal to 4:1, wherein the ratio is greater than or equal to 5:1, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, it does not appear that the device of Woodward in view of Miwa and further in view of Weiburg would operate differently given the claimed ranges because the nozzle orifice (of Woodward) is intended to increase velocity and pressure to adequately agitate the debris. 
 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward,  in view of Miwa (US Patent 5647092) and further in view of Weiburg et al. (US Patent 9801510), hereinafter Weiburg, as applied to claim 1 above, and further in view of Breslin (US Patent 4070586).
Regarding claim 11, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 1. Woodward in view of Miwa and further in view of Weiburg does not explicitly teach wherein said suction motor is an AC motor and wherein said air-agitation motor is a DC motor.  
However, Breslin teaches an electric vacuum cleaning and agitator motor control system having an AC suction motor 10 and an DC motor 50 (fig. 2). Further, Breslin teaches the appropriate corresponding circuitry. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward in view of Miwa and further in view of Weiburg to incorporate the teachings of Breslin to provide a surface cleaning apparatus having an AC suction motor and a DC air agitation motor located in the head (of Woodward). Doing so would provide more power to the compressor (of Woodward) because a DC motor normally provides more power than an AC motor (Breslin, col. 2, lines 61-65). Additionally, it would have been obvious to a person having ordinary skill in the art to use the circuitry and motor system as taught by Breslin in place of the current circuitry as taught by Woodward in order to allow the suction motor to be a more efficient AC motor while allowing the agitator motor to be a DC motor which saves space and weight in the surface cleaning head (of Woodward). 
Regarding claim 12, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches the claimed invention as rejected above in claim 11. Additionally, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches wherein at least one winding (primary winding of the current sensing transformer 34, Fig. 2 of Breslin) of said AC suction motor (AC motor 10, fig. 2 of Breslin) is configured to step down an input AC voltage to a stepped down AC voltage (col. 3, lines 15-30) (In the rejection of claim 11, Woodward in view of Miwa and further in view of Weiburg was modified to incorporate the circuitry and AC/DC motor combination as taught by Breslin).  
Regarding claim 13, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches the claimed invention as rejected above in claim 12. Additionally, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches further comprising at least one rectifier (full wave diode bridge rectifier 52, fig. 2 of Breslin) configured to convert said stepped down AC voltage to a DC voltage for supply to said DC air-agitation motor  (In the rejection of claim 11, Woodward in view of Miwa and further in view of Weiburg was modified to incorporate the circuitry and AC/DC motor combination as taught by Breslin. Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches a full wave diode bridge rectifier 52 (of Breslin) which converts the stepped down AC voltage to a DC voltage for supply to said DC air-agitation motor).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward,  in view of Miwa (US Patent 5647092) and further in view of Weiburg et al. (US Patent 9801510), hereinafter Weiburg, as applied to claim 1 above, and further in view of Woodward et al. (US Patent 4315344), hereinafter Woodward ‘344.
Regarding claim 14, Woodward in view of Miwa and further in view of Weiburg teaches the claimed invention as rejected above in claim 1. Woodward in view of Miwa and further in view of Weiburg does not explicitly teach wherein said at least one discharge nozzle comprises at least one baffle.  
However, Woodward ‘344 teaches a vacuum cleaner with improved compressed air means having a jet stream manifold 42, orifices 64, wind tunnels 72, partitions (baffles) 70, wherein the width of the wind tunnels taper from the jet stream manifold to the intake of the suction nozzle 40.  Further, Woodward ‘344 teaches the variations of size, shape and volume of the wind tunnels serves to decrease the amount and increase the velocity of compressed air that is needed for acting upon the surface to be cleaned and for rendering the soil airborne (col. 4, lines 43-48). Overall, Woodward ‘344 shows it is known in the art to include baffles (partitions) in order to control the velocity and volume of compressed air. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward in view of Miwa and further in view of Weiburg to incorporate the teachings of Woodward ‘344 to provide wherein said at least one discharge nozzle comprises at least one baffle (of Woodward ‘344). Specifically, it would have been obvious to include partitions/baffles in Woodward’s jet stream means 46 in order to manipulate and control the compressed air. Doing so would allow the velocity and volume of the compressed air to be manipulated and controlled to evenly distribute the pressure and volume of compressed air amongst the orifices (of Woodward) to promote uniform surface cleaning. 
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward,  in view of Miwa (US Patent 5647092) and further in view of Weiburg et al. (US Patent 9801510), hereinafter Weiburg, and yet further in view of Breslin (US Patent 4070586).
Regarding claim 15, Woodward teaches a surface cleaning apparatus (fig. 1), comprising: 
an upper portion including a handle (cleaning machine 10 is being interpreted as the upper portion including a handle 16); 
one or more motors configured to provide a vacuum air flow (figs. 1 and 2, col. 3, lines 15-16; A vacuum motor provides a vacuum air flow to the suction nozzle means 44) and a pressurized air-agitation air flow (motor 50 and compressor 52 provide a pressurized air-agitation air flow to jet stream means 46; col. 4, lines 32-36); 
a surface cleaning head (see Woodward’s annotated fig. 2 below) including a front portion and a rear portion (see Woodward’s annotated fig. 2 below), said rear portion pivotably connected to the upper portion (col. 3, lines 43-47) and including at least one wheel (fig. 2, wheel 38) , the surface cleaning head including: 

    PNG
    media_image4.png
    587
    865
    media_image4.png
    Greyscale

a vacuum inlet fluidly coupled to said vacuum air flow (fig. 2, suction nozzle means 44; col. 3, lines 59-62); 
an agitation chamber (see Woodward’s annotated fig. 2 below) fluidly coupled to said vacuum inlet (fig. 2); 

    PNG
    media_image1.png
    371
    479
    media_image1.png
    Greyscale

a rotating agitator (brush 48 is rotated by belt 68) at least partially disposed within said agitation chamber (see Woodward’s annotated fig. 2 above); and 
at least one discharge nozzle (fig. 2, orifice 82 of jet stream means 46) configured to discharge said pressurized air flow to direct debris towards said rotating agitator (fig. 2, col. 4, lines 21-36; the orifice 82 of the jet stream means is capable of discharging said pressurized air flow to dislodge debris and direct said debris towards said rotating agitator); 
wherein said one or more motors includes at least one suction motor (figs. 1 and 2, col. 3, lines 15-16; A vacuum motor provides a vacuum air flow to the suction nozzle means 44) and at least one air-agitation motor (motor 50 and compressor 52 provide a pressurized air-agitation air flow to jet stream means 46; col. 4, lines 32-36);
wherein said rotating agitator is driven by a rotational drive motor (brush 48 is rotated by belt 68 which is attached to motor 50).
Woodward does not explicitly teach at least one discharge nozzle disposed between said rotating agitator and said rear portion; wherein said at least one suction motor is an AC motor and wherein said at least one air-agitation motor is a DC motor; wherein said rotating agitator is driven by a rotational drive which is separate from said air-agitation motor.    
However, Miwa teaches a recirculating type cleaner with multiple embodiments. Miwa’s embodiment of fig. 12 teaches a cleaner having a rotary power brush 55 driven by motor 66, a suction tube 1T, and two agitation nozzles 21A1 and 21A2, wherein the nozzle 21A1 is provided on the forward side of the rotary power brush and the nozzle 21A2 is provided on the rearward side of the rotary power brush. The air tube 2T is selectively communicated with either the nozzle 21A1 or the nozzle 21A2 via selector valve 38 depending on the sweeping direction so that air may be discharged through nozzle 21A1 during the leftward sweeping stroke (forward) and through the nozzle 21A2 during the rightward sweeping stroke (backward). Additionally, the rotary power brush is rotated by motor 66 in a direction during the leftward sweeping stroke and is reversely rotated during the rightward sweeping stroke (col. 11, lines 17-38). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward to incorporate the teachings of Miwa to provide two agitation air nozzles, wherein one nozzle is located in front of the brushroll (of Woodward) and the second nozzle is located behind the brushroll (between the brush roll and the rear portion of the surface cleaning head), wherein the nozzles direct air towards the brushroll. Additionally, it would have been obvious to selectively control the air flow to the nozzles in order to provide air to the front nozzle when moving the surface cleaning head (of Woodward) in the forward direction and alternatively, provide air to the rear nozzle (of Miwa) when moving the surface cleaning head in the rearward direction. Doing so would agitate the debris of the cleaning surface (such as carpet) and direct the agitated debris towards the suction nozzle (of Woodward) and rotating brushroll (of Woodward) not only when the surface cleaning head (of Woodward) moves in the forward direction, but also when the surface cleaning head moves in the rearward direction, which results in more thorough cleaning of the cleaning surface (such as carpet). 
Woodward in view of Miwa does not explicitly teach wherein said at least one suction motor is an AC motor and wherein said at least one air-agitation motor is a DC motor; wherein said rotating agitator is driven by a rotational drive which is separate from said air-agitation motor.    
However, Weiburg teaches a vacuum system and device which includes an air blowing portal 428 supplied by vacuum compressor motor 450 and a rotary bar 432 driven by a rotary bar motor 430 (fig. 2). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward in view of Miwa to incorporate the teachings of Weiburg to provide a rotational drive motor for rotating the rotating agitator and a separate air agitation motor for supplying the agitation air nozzles. Including a rotational drive motor which is separate from the air agitation motor would allow the rotating brush (of Woodward) to be rotated by the rotational drive motor in a first direction during the forward motion of the surface cleaning head (of Woodward) and rotated in a second direction during the rearward motion of the surface cleaning head (as taught by Miwa) in order to manipulate the cleaning surface (such as carpet) in phase with the selected nozzle, which would lead to more thorough cleaning of the cleaning surface (such as carpet) as taught by Miwa (fig. 12 of Miwa). 
Woodward in view of Miwa and further in view of Weiburg does not explicitly teach wherein said at least one suction motor is an AC motor and wherein said at least one air-agitation motor is a DC motor.    
However, Breslin teaches an electric vacuum cleaning and agitator motor control system having an AC suction motor 10 and an DC motor 50 (fig. 2). Further, Breslin teaches the appropriate corresponding circuitry. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward in view of Miwa and further in view of Weiburg to incorporate the teachings of Breslin to provide a surface cleaning apparatus having an AC suction motor and a DC air agitation motor located in the head (of Woodward). Doing so would provide more power to the compressor (of Woodward) because a DC motor normally provides more power than an AC motor (Breslin, col. 2, lines 61-65). Additionally, it would have been obvious to a person having ordinary skill in the art to use the circuitry and motor system as taught by Breslin in place of the current circuitry as taught by Woodward in order to allow the suction motor to be a more efficient AC motor while allowing the agitator motor to be a DC motor which saves space and weight in the surface cleaning head (of Woodward). 
	Regarding claims 16 and 17, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches the claimed invention as rejected above in claim 15. Additionally, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches at least one plenum (see Woodward’s annotated fig. 4 below) fluidly coupled between said one or more motors for providing said pressurized air-agitation air flow and said at least one discharge nozzle (Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches the plenum (of Woodward) is fluidly coupled between said air pump (of Woodward) and the nozzle located behind the rotating agitator (of Woodward) via a nipple 84 (col. 4, lines 29-32 (of Woodward))). 

    PNG
    media_image3.png
    518
    613
    media_image3.png
    Greyscale

Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin does not explicitly teach wherein a ratio (A/a) of a cross-sectional area (A) of said at least one plenum to a cross-sectional area (a) of said at least one discharge nozzle is greater than or equal to 4:1, wherein said ration (A/a) is greater than or equal to 5:1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin to have a ratio of cross-sectional area of said at least one plenum (of Woodward) to a cross sectional area of said at least one discharge nozzle (of Woodward) of greater than or equal to 4:1, wherein the ratio is greater than or equal to 5:1, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, it does not appear that the device of Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin would operate differently given the claimed ranges because the nozzle orifice (of Woodward) is intended to increase velocity and pressure to adequately agitate the debris. 

Regarding claim 19, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches the claimed invention as rejected above in claim 15. Additionally, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches further comprising step-down voltage rectifier circuitry (fig. 2 of Breslin) comprising at least a portion of a plurality of windings (primary winding of the current sensing transformer 34, Fig. 2 of Breslin) of said AC suction motor (AC motor 10, fig. 2 of Breslin) configured to step down an input AC voltage to said AC motor to a stepped down AC voltage (col. 3, lines 15-30) (In the rejection of claim 15, Woodward in view of Miwa and further in view of Weiburg was modified to incorporate the circuitry and AC/DC motor combination as taught by Breslin) and at least one rectifier (full wave diode bridge rectifier 52, fig. 2 of Breslin) configured to convert said stepped down AC voltage to a DC voltage for supply to said DC air-agitation motor (In the rejection of claim 15, Woodward in view of Miwa and further in view of Weiburg was modified to incorporate the circuitry and AC/DC motor combination as taught by Breslin. Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches a full wave diode bridge rectifier 52 (of Breslin) which converts the stepped down AC voltage to a DC voltage for supply to said DC air-agitation motor).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Patent 4300261), hereinafter Woodward,  in view of Miwa (US Patent 5647092) and further in view of Weiburg et al. (US Patent 9801510), hereinafter Weiburg, and yet further in view of Breslin (US Patent 4070586), as applied to claim 15 above, and yet further in view of Woodward et al. (US Patent 4315344), hereinafter Woodward ‘344.
Regarding claim 20, Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin teaches the claimed invention as rejected above in claim 15. Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin does not explicitly teach wherein said at least one discharge nozzle comprises at least one baffle configured to increase said pressurized air flow proximate lateral edges of said surface cleaning head.
However, Woodward ‘344 teaches a vacuum cleaner with improved compressed air means having a jet stream manifold 42, orifices 64, wind tunnels 72, partitions (baffles) 70, wherein the width of the wind tunnels taper from the jet stream manifold to the intake of the suction nozzle 40.  Further, Woodward ‘344 teaches the variations of size, shape and volume of the wind tunnels serves to decrease the amount and increase the velocity of compressed air that is needed for acting upon the surface to be cleaned and for rendering the soil airborne (col. 4, lines 43-48). Overall, Woodward ‘344 shows it is known in the art to include baffles (partitions) in order to control the velocity and volume of compressed air. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin to incorporate the teachings of Woodward ‘344 to provide wherein said at least one discharge nozzle (of Woodward) comprises at least one baffle (of Woodward ‘344). Specifically, it would have been obvious to include partitions/baffles (of Woodward ‘344) in Woodward’s jet stream means 46 in order to manipulate and control the compressed air and to increase the velocity of the air through the nozzles (of Woodward). Doing so would allow the velocity and volume of the compressed air to be manipulated and controlled to evenly distribute the pressure and volume of compressed air amongst the orifices (of Woodward) to promote uniform surface cleaning. 
Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin and yet further in view of Woodward ‘344 teaches wherein said at least one discharge nozzle comprises at least one baffle configured to increase said pressurized air flow proximate lateral edges of said surface cleaning head (Woodward in view of Miwa and further in view of Weiburg and yet further in view of Breslin was modified to incorporate the baffle teachings of Woodward ‘344, wherein the baffle aids in increasing the velocity of the air through the nozzles (of Woodward), wherein the baffle aids in evenly distributing the pressure and volume of compressed air amongst the orifices (of Woodward) to promote uniform surface cleaning. Because the baffle (of Woodward ‘344) aids in increasing the velocity and aids in evenly distributing the pressure and volume of compressed air amongst all the orifices (of Woodward), the baffle is configured to increase said pressurized air flow proximate lateral edges of said surface cleaning head (of Woodward)).
Response to Arguments
5. Because this action is in response to an IDS filed after a Notice of Allowance, no arguments were presented. 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G./             Examiner, Art Unit 3723   

/ANNE M KOZAK/             Supervisory Patent Examiner, Art Unit 3723